DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tschida (US 2020/0296277 A1).

Claim 1, Tschida teaches a remote control unit (remote control 1; paragraph 0029) for controlling a motion picture camera (“remote control 1 provides for the control of at least one element of a camera from the distance;” paragraph 0030), comprising 
- a grip section arranged at a first side of the remote control unit for holding the remote control unit (grab handle unit 2; paragraph 0029 and Fig. 2),
- an extension section arranged at a second side of the remote control unit opposite the first side (see lateral surface opposite the grab handle, that is, the right side of the remote control unit 1 on which operating element 3 is disposed in Fig. 2), and
- a display section which extends along a base plane from the grip section to the second side of the remote control unit (display 11; see Fig. 2), the display section comprising a front side and a rear side (see front side of display 11 facing the user. A rear side of the display is inherently present since,
wherein the display section comprises a display at its front side which is configured to display at least one of set control commands or values of parameters of the motion picture camera (“display 11 may, for example, display items of information, optionally in real time, regarding the objective, the camera and/or the general system status;” paragraph 0039), wherein the display is oriented orthogonal to a viewing axis of the remote control unit (see Fig. 2), wherein the extension section projects away from the display section along the viewing axis at the second side of the remote control unit (see extension section of Fig. 4), and
wherein the extension section comprises an operating side facing away from the grip section, at which a rotatable operating element for setting control commands for the motion picture camera is arranged (first operating element 3 is configured as a rotary knob; paragraph 0046 and Figs. 2 and 5).

Claim 2, Tschida further teaches wherein the remote control unit comprises a radio module (wireless data communication; paragraph 0042) which is configured to wirelessly transmit the set control commands to the motion picture camera or to wirelessly receive the values of parameters of the motion picture camera (camera receives control signals by the receiver of the device; paragraph 0020).

Claim 3, Tschida further teaches wherein the radio module comprises an antenna (antenna 17; paragraph 0042), wherein the antenna of the radio module is positioned at the extension section of the remote control unit spaced apart from the display section (see Fig. 2).

Claim 4, Tschida further teaches wherein the antenna of the radio module is positioned at an end portion of the extension section which faces away from the display section (see Figs. 2 and 4).

Claim 12, Tschida further teaches wherein the display section of the remote control unit comprises an upper side (see Fig. 2) which extends from the grip section to the second side of the remote control unit, wherein at the upper side of the display section an attachment device for attaching an accessory device is arranged (see top-down view of Fig. 4 wherein slots 18 for receiving plugs are arranged at an upper side of the display). 

Claim 13, Tschida further teaches wherein the upper side of the display section comprises a planar surface which is oriented transverse or perpendicular to the base plane or to the display section (see portion of the control unit above display 11 in Fig. 2).  

Claim 14, Tschida further teaches wherein the grip section comprises a planar surface at an upper side (see top of grip portion 5 in Fig. 2), which adjoins the planar surface at the upper side of the display section and follows a common plane with the planar surface at the upper side of the display section (see top of grip portion 5 and top of middle display portion of Fig. 2).

Claim 15, Tschida further teaches wherein the attachment device comprises at least one of a fastening rail or a fastening recess (slots 18; paragraph 0042) formed at the upper side of the display section (see slots 18 in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschida in view of Lee (US 2019/0043343 A1).

Claim 5, Tschida teaches the remote control unit in accordance with claim 2, but is silent regarding wherein the radio module is detachably connected to the extension section of the remote control unit.
Lee teaches wherein a remote control unit (remote controller 104; paragraph ) comprises a radio module (wireless modules 303; paragraph 0030) that is detachably connected to an extension section of the remote control unit (see Fig. 3).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Lee with that of Tschida in order to allow a remote controller to control a specific instance of a target device based on communication compatibility (see paragraph 0030-0031 of Lee).

Claim 6, Lee further teaches wherein the extension section of the remote control unit comprises a receptacle in which the radio module is insertable (wireless module connectors 302 include a port for connecting wirelines modules 303; paragraph 0030-0031 and Fig. 3).

Claim 7, Tschida in view of Lee teaches the remote control unit in accordance with claim 6, wherein the radio module (wireless module 303; paragraph 0036) is inserted in a receptacle via a port, plug, or wire (paragraph 0031), but is silent regarding wherein the radio module inserted in the receptacle is removable from the receptacle without tools. However, Official Notice is taken for an electronic module insertable and removable from a receptacle without tools. 
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used a port, plug, or wire of Lee with a module insertable and removable without tools in order to allow a user to quickly and easily change wireless modules to adapt the remote control to different applications (see paragraph 0030-0031 of Lee). 

Claim 8, Tschida in view of Lee teaches the remote control unit in accordance with claim 6, Tschida further teaches wherein the radio module (antenna 17; paragraph 0042) is configured at a die of the extension section facing away from the rotatable operating element (see Figs. 2 and 4), but Tschida in view of Lee does not expressly teach wherein the receptacle is configured at a side of the extension section facing away from the rotatable operating element.
Lee teaches wherein the radio module connector is a receptacle (paragraph 0031). It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of the radio module receptacle of Lee with the radio module of Tschida in order to allow a user to quickly and easily change wireless modules to adapt the remote control to different applications (see paragraph 0030-0031 of Lee).

Claim 10, Lee further teaches wherein the receptacle is partially open at a side facing away from the display section (see wireless module connector 302 that includes a receptacle, paragraph 0031 and Fig. 3, facing away from interface 206 that can include a touch screen; paragraph 0025) and overlaps the inserted radio module partly (it is inherent that when the wireless module 303 is inserted in connector 302, the wireless module and connectors overlap).

Claim 11, Lee further teaches wherein the remote control unit comprises a plurality of radio modules, from which one is selectively insertable in the receptacle at a given time (“one or more of various different types or instances of removable wireless modules 303;” paragraph 0030), wherein a first radio module of the plurality of radio modules is configured to communicate over at least one of a first radio standard or a first radio frequency (hardware of wireless modules 303 may be configured for Bluetooth, IR, or Wi-Fi; paragraph 0030), and wherein a second radio module of the plurality of radio modules is configured to communicate over at least one of a second radio standard that is different from the first radio standard or a second radio frequency that is different from the first radio frequency (different wireless modules 303 may be configured for different communication mechanisms to adapt the remote controller 104 to control a specific instance of target device; paragraph 0030).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschida in view of Nigro (US 4,742,478).

Claim 16, Tschida teaches the remote control unit in accordance with claim 1, but is silent regarding wherein the remote control unit is configured to be placed down on a horizontal ground plane in a stable inclined standing position in such a way, that the viewing axis of the remote control unit intersects the ground plane at an acute angle of orientation.
Nigro teaches an electronic device (portable computer 11; Fig. 5) wherein the electronic device is configured to be placed down on a horizontal ground plane in a stable inclined standing position (see Fig. 5) in such a way, that the viewing axis of the electronic device intersects the ground plane at an acute angle of orientation (see LCD display 103 held in front top cover 17; col. 5, ll. 5-6 and Fig. 5). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the adjustable housing of Nigro with the remote control unit of Tschida in order to provide a housing that enables the remote control unit to be oriented at an optimum angle for use on multiple surfaces (see col. 2, ll. 35-50 of Nigro). 

Claim 17, Nigro further teaches wherein the display of the display section points upwards when the remote control unit is placed down in the inclined standing position (see Figs. 1 and 5).

Claim 18, Nigro further teaches wherein an upper edge of the display section is oriented horizontal when the remote control unit is placed down in the inclined standing position (see Figs. 2, 3, and 5).

Allowable Subject Matter
Claims 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696